Citation Nr: 9934818	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  What evaluation is warranted for right knee injury 
residuals from April 28, 1997.

3.  Entitlement to service connection for headaches, residual 
of a head injury.

4.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for PTSD; 
head injury residuals, to include headaches; and residuals of 
pneumonia are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

2.  Since April 28, 1997, the veteran's right knee injury 
residuals have not been manifested by evidence of more than 
slight recurrent subluxation or lateral instability, or by 
any evidence of arthritis.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for PTSD; 
head injury residuals, to include headaches; and residuals of 
pneumonia are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent since 
April 28, 1997, for a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

PTSD

The threshold question to be answered concerning the 
veteran's claim for service connection for PTSD is whether he 
has presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for PTSD is well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection for post-traumatic stress disorder further 
requires evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.     

In this case, the appellant did not serve in combat, and he 
does not argue otherwise.  Hence, credible supporting 
evidence of an inservice stressor is required.  In this 
respect, the appellant avers that he has PTSD due to two 
stressful events which purportedly transpired while he was in 
service.  Specifically, he asserts that, in May or June of 
1974, he and his roommate at Fort Belvoir had had a primarily 
verbal altercation, subsequent to which such individual, the 
veteran, and several service comrades went to a lake.  
Thereafter, his roommate was swimming across the lake when he 
may have developed cramps and drowned.  The veteran and his 
service comrades, although they had been drinking, attempted 
to rescue him but they were unsuccessful.  

As a second incident to which the veteran relates his PTSD, 
he indicates that while stationed at Hunter Liggett Field in 
California in the summer of 1975, he witnessed a man who had 
fallen from a tank being run over.  He describes seeing the 
man's appearance post accident, however, he and his unit 
"just went on" without attempting to assist the man.  The 
veteran asserts that, in an effort to block out the memory of 
the two foregoing incidents he began to engage in heavy 
substance abuse.

The service medical records are negative for any reference to 
PTSD.  When examined in September 1975, the veteran was 
clinically normal psychiatrically.  

Subsequent to service, the veteran was hospitalized in 1993 
for depression.  At that time a history of prior sexual abuse 
as a child was noted.

In April 1997, the veteran was hospitalized for alcohol and 
substance abuse.  At discharge the appellant was diagnosed 
with an alcohol induced psychosis and a mood disorder 
secondary to substance abuse.  

In May 1997, the veteran was again hospitalized at a VA 
facility.  He reported being raped as a child, previously 
attempting suicide, and sleep difficulties due to seeing a 
friend "run over by a tank."  His medical history was 
notable for drinking 12 to 24 cans of beer per day, the use 
of intravenous amphetamines and cocaine four times a week, 
and prior heavy LSD use.  The diagnoses included alcohol and 
cocaine dependence, PTSD, psychosis and dysthymia.
 
In July 1997, when examined by VA, the veteran alluded to the 
above-addressed drowning and tank incidents.  The examiner 
noted that the veteran did "not describe any particular 
things that he would avoid to keep away feelings of the" two 
foregoing inservice events; he also noted that the veteran 
did "not describe having any dreams of [those] events in the 
past", nor "necessarily [having]....any intrusive thoughts."  
The pertinent diagnosis was no PTSD.  The examiner commented 
that the inservice incidents had not "continued to cause 
difficulties for" the appellant, and he did not feel that 
the veteran "fully [met]" the criteria for PTSD.

Most recently, the veteran was examined by VA in July 1998.  
The history related by the appellant on such occasion focused 
entirely on pre-service and post-service events, and the 
examiner noted that the veteran had "no [incidents] that 
happened while he was in service".  While noting that the 
veteran as a child had been sexually abused by an uncle, the 
examiner indicated that the veteran still did "not meet 
[the] full criteria for" PTSD.

In considering the claim of entitlement to service connection 
for PTSD, the Board notes that although PTSD was assessed in 
May 1997 arguably in consideration of the assertion relative 
to 'a friend['s having been] run over by a tank in service'), 
the veteran has never since been diagnosed as having PTSD.  
In this regard, both the July 1997 and July 1998 examinations 
did not diagnose PTSD.  Such fact is dispositive in finding 
that this claim is not well grounded because the evidence 
shows that the appellant does not currently have the claimed 
disorder in question. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Even assuming, however, that the appellant does have PTSD, 
the claim is still not well grounded.  In this regard, the 
lone diagnosis of PTSD was made in May 1997.  At that time 
the appellant reported that he had been raped as a child, and 
that he had seen a friend run over by a tank.  Assuming that 
the examiner diagnosed PTSD based only on the latter 
incident, giving absolutely no consideration to the rape 
claim, this claim is still not well grounded because as a 
noncombat veteran the petition must be supported by credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Without reaching 
the question of credibility the Board observes that the 
appellant's claimed inservice stressor is not supported by 
anything other than his bald assertions.  There is not one 
scintilla of additional evidence supporting the appellant's 
claim.  The fact that there is no supporting evidence 
whatsoever renders this claim as a matter of law 
insufficient.  Id.  Therefore, the claim of entitlement to 
service connection for PTSD is denied as not well grounded.

The Board considered whether this claim should be denied 
under the doctrine announced in Sabonis v. Brown, 6 Vet. App. 
426 (1994), however, it is conceivable that the appellant 
could at some later date present credible supporting evidence 
that would well ground this claim.  Thus, denial under the 
provisions of 38 U.S.C.A. § 5107 is deemed more appropriate.



Residuals of a head injury to include headaches, and 
residuals of pneumonia

With respect to his claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches, and for residuals of pneumonia, the veteran 
asserts that he was treated for a head injury as well as 
pneumonia while an inpatient at Fort Leonard Wood hospital in 
early 1974.  In this respect, a service medical entry, dated 
in February 1974, indicates that the veteran had been 
recently "[d]ischarged" from Leonard Wood following an 
episode of acute respiratory distress.  The service medical 
records do not, however, reveal any subsequent complaints 
pertaining to a respiratory disorder, nor any complaints or 
findings pertaining to residuals of a head injury, to include 
headaches.  At discharge from active duty in September 1975 
the appellant's head and lungs were normal.  

Postservice in April 1997, the appellant was treated for 
headaches by a VA health care provider.  During the course of 
the treatment the appellant reported sustaining a head 
concussion in 1996, and clinical records from September 1996 
note a diagnosis of an acute subdural hematoma.  At a June 
1997 VA examination the appellant was diagnosed with a closed 
head injury with a cerebral concussion and residual post 
concussion headaches.

The postservice records do not include a diagnosis of a 
chronic respiratory disorder to include residuals of 
pneumonia.

From the foregoing it is apparent that the appellant suffered 
a respiratory illness while on active duty.  Significantly, 
however, there is no competent evidence that the appellant 
has a current respiratory disorder, to include residuals of 
pneumonia.  Moreover, even assuming that the appellant does 
have a respiratory disorder, there is no competent evidence 
showing that any such disability is related to the 
appellant's active duty service.  Simply put, lay statements 
relating a respiratory disorder to service do not equate to 
competent evidence well grounding this claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to the claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches, the Board would note that while the veteran 
currently suffers from head injury residuals, no competent 
medical or scientific evidence has been presented linking any 
current disorder to the appellant's active duty service.  
Without such evidence this claim is not plausible, and it 
must be denied as not well grounded.  38 U.S.C.A. § 5107.

The claims for service connection are denied in their 
entirety.

In denying service connection for PTSD, residuals of 
pneumonia, and for residuals of a head injury the Board 
considered the fact that it denied this appeal on a ground 
different from that of the RO, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the claimant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, in denying the claims for service connection the 
Board acknowledges the argument that further development is 
in order.  Section 5107(a) of title 38, however, 
unequivocally places an initial burden on a claimant to 
produce evidence that the claim is well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  This statutory 
prerequisite reflects a policy that implausible claims should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims which--as well 
grounded--require adjudication.  This policy is starkly clear 
when one reads the specific reiteration of that requirement 
in § 5107(b) of title 38.  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones.  Morton v. West, 12 Vet. App. 477, 480 (1999).  Hence, 
no development may be conducted.

Increased Rating, Right Knee Injury

The Board finds that the claim pertaining to an increased 
rating for right knee injury residuals is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  Further, as 
this is an appeal from an original rating it is not the 
present level of disability which is of primary importance, 
but rather the degree of disability from the effective date 
of the award that must be considered in order to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999)..  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

Service connection is in effect for right knee injury, for 
which the RO has assigned a 10 percent rating under the 
provisions of Diagnostic Code 5257 of the Rating Schedule.  
38 C.F.R. § 4.71a.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected right knee injury.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 
knee impairment manifested by "[s]light" recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation; if such impairment is of "[m]oderate" severity, 
a 20 percent rating is warranted.  

The veteran asserts that he experiences recurrent right knee 
pain.  When examined by VA in June 1997, the veteran also 
reported intermittent swelling in his right knee, but no 
locking or instability.  On physical examination, the 
veteran's right knee joint appeared to be "normal in size 
and shape, having full range of motion", though with 
complaints of pain with full flexion.  He did not complain of 
tenderness to patellar compression, and he was free of 
instability and synovial thickening.  Subpatellar crepitus in 
the joint was described as only minimal.  There were no 
unilateral muscle mass changes.  Pertinent X-ray examination 
was interpreted as being "normal", with no evidence of 
"degenerative change".  The pertinent examination diagnosis 
was old injury, right knee, intermittently symptomatic.

In considering the veteran's claim for an increased rating 
relative to his service-connected right knee injury, the 
Board acknowledges his assertion relative to experiencing 
recurrent pain in his right knee joint.  Notwithstanding the 
foregoing consideration, however, the Board finds that an 
increased disability rating for his right knee injury is not 
in order.  In reaching such conclusion, the Board notes that 
at his June 1997 VA examination, the veteran neither 
complained of the existence of, nor did the related physical 
examination disclose, any indication of instability.  
Further, the veteran on the same occasion disclaimed any 
incidence of 'locking' involving his right knee and, at his 
subsequent hearing in February 1999, he indicated that he had 
recently declined an invitation, which was apparently 
extended him under non-VA clinical auspices, to wear a knee 
brace.  Hence, such disablement consists chiefly of 
intermittent pain and 'minimal' crepitus in the right knee 
joint.  It is productive of, at most, not more than 
'[s]light' overall impairment.  Given the foregoing, then, 
and inasmuch as any notion of awarding the veteran a 
pertinent 20 percent evaluation would require evidence 
demonstrating either moderate recurrent subluxation or 
moderate lateral instability, the Board finds that an 
increased disability rating under the provisions of 
Diagnostic Code 5257 is not in order.  

In addition, while a 20 percent rating might be awarded in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261 (1999) if, respectively, the 
veteran's ability to flex or extend his right knee is limited 
to 30 and 15 degrees, such entitlement, in the present 
circumstances, does not inhere in either instance inasmuch as 
motion in his right knee was found to be full at his June 
1997 VA examination.  

Finally, since X-ray examination, performed in June 1997 
revealed no evidence of arthritis (i.e., no evidence of 
'degenerative change'), a separate rating pursuant to 
VAOPGCPREC 23-97 (July 1, 1997) is not in order.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against an increased disability rating for residuals of a 
right knee injury.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to right knee injury-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, as noted above, the veteran's 
principal complaint, relative to his right knee disability, 
implicates recurrent pain.  However, while the veteran 
advanced the foregoing complaint at his examination by VA in 
June 1997, the report of the same examination reflects that 
he also indicated that, while activities including walking 
caused pain on occasion, at other times his knee was wholly 
"asymptomatic".  The latter consideration, in the Board's 
view, militates persuasively against any notion of 
entitlement to a higher disability rating predicated on the 
provisions of 38 C.F.R. § 4.10.  The Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's right knee, 
more closely approximate those required for a 20 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4,71a, Diagnostic Code 5257.

Since the veteran's disability is rated under Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999), and 
the analysis required under DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995), are not for application in this case.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1997) (Diagnostic Code 
5257 not being predicated on loss of range of motion, the 
provisions of 38 C.F.R. §§ 4. 40, 4.45, with respect to pain, 
do not apply).

In addition, the Board has considered the discussion advanced 
by the United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that separate ("staged") ratings may be assigned 
with respect to original claims for distinct separate periods 
of time during the appeal period based on the facts found.  
However, in the appeal at bar, there is no competent evidence 
of any increased right knee disability at any time such as to 
justify a staged rating since the original grant of benefits.  
Accordingly, the Fenderson rationale does not substantively 
inhere to this aspect of the appeal.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this regard, 
the veteran has not asserted or offered any objective 
evidence that right knee disability at all interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Moreover, the knee disorder is not shown to 
have necessitated any frequent hospitalizations.  Therefore, 
an exceptional or unusual disability picture is not 
presented.  Accordingly, an extraschedular rating is not in 
order.   


ORDER

Service connection for PTSD, residuals of pneumonia, and for 
residuals of a head injury, to include headaches, is denied.

An evaluation in excess of 10 percent for residuals of a 
right knee injury since April 27, 1994, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

